 1                                                                The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                           Case No. 2:17-cv-01297-MJP

12               Plaintiffs, and                      ORDER GRANTING PLAINTIFFS’
                                                      MOTION TO SEAL
13   STATE OF WASHINGTON,
                                                      NOTE ON MOTION CALENDAR:
14               Plaintiff-Intervenor,                March 6, 2020
15
           v.
16
     DONALD J. TRUMP, in his official capacity
17   as President of the United States, et al.,

18               Defendants.
19

20        This matter comes before the Court on Plaintiffs’ Motion Seal. The Court having
21   considered the Motion, Defendants’ Response, and all pleadings and papers on file herein, IT IS
22   HEREBY ORDERED:
23          1.   Plaintiffs’ Motion to Seal is hereby GRANTED.
24          2.   Defendants’ Response to the Court’s February 7, 2020 Order shall remain redacted
25   and Exhibits 4–7, 9–12, and 19–22 thereto will remain filed under seal.
26

27

28
     ORDER GRANTING PLAINTIFFS’ MOTION TO                                 2101 Fourth Avenue, Suite 1500
     SEAL - 1                                       Newman Du Wors LLP      Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                (206) 274-2800
 1   IT IS SO ORDERED
 2   Dated this 26th day of February, 2020.
 3



                                                    A
 4

 5
                                                    Marsha J. Pechman
 6                                                  Senior United States District Judge
 7

 8   Presented by:
     NEWMAN DU WORS LLP
 9

10   s/ Rachel Horvitz
     Derek A. Newman, WSBA No. 26967
11   dn@newmanlaw.com
     Jason B. Sykes, WSBA No. 44369
12   jason@newmanlaw.com
13   Rachel Horvitz, WSBA No. 52987
     rachel@newmanlaw.com
14   2101 Fourth Ave., Ste. 1500
     Seattle, WA 98121
15   (206) 274-2800
16
     LAMDBA LEGAL DEFENSE AND
17   EDUCATION FUND, INC.
     Tara Borelli, WSBA No. 36759
18   tborelli@lambdalegal.org
     Camilla B. Taylor (admitted pro hac vice)
19   Peter C. Renn (admitted pro hac vice)
     Sasha Buchert (admitted pro hac vice)
20
     Kara Ingelhart (admitted pro hac vice)
21   Carl Charles (admitted pro hac vice)
     Paul D. Castillo (admitted pro hac vice)
22
     OUTSERVE-SLDN, INC. N/K/A
23   MODERN MILITARY ASSOCIATION
     OF AMERICA
24
     Peter Perkowski (admitted pro hac vice)
25
     KIRKLAND & ELLIS LLP
26   James F. Hurst, P.C. (admitted pro hac vice)
     Steve Patton (admitted pro hac vice)
27   Jordan M. Heinz (admitted pro hac vice)
28   Vanessa Barsanti (admitted pro hac vice)

     ORDER GRANTING PLAINTIFFS’ MOTION TO                                2101 Fourth Avenue, Suite 1500
     SEAL - 2                                       Newman Du Wors LLP     Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                               (206) 274-2800
     Daniel I. Siegfried (admitted pro hac vice)
 1
     Sam Ikard (admitted pro hac vice)
 2
     Counsel for Plaintiffs
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING PLAINTIFFS’ MOTION TO                               2101 Fourth Avenue, Suite 1500
     SEAL - 3                                      Newman Du Wors LLP     Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                              (206) 274-2800
